        CASE 0:20-cv-01864-WMW-BRT Doc. 29 Filed 01/06/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  Kevin J. Reek,                                      Civ. No. 20-1864 (WMW/BRT)

                        Plaintiff,

  v.                                                              ORDER

  Jack Serier, Ramsey Co. Sherrif,
  Individual and Official capacities, et al.

                        Defendants.


       The Court is in receipt of Plaintiff’s Letter to the Magistrate Judge. (Doc. No. 28.)

The Court finds good cause to extend the deadline for Plaintiff to amend his Complaint.

Plaintiff filed a Motion to Remove the Case Back to State Court (Doc. No. 17), and that

motion has not yet been resolved. Moreover, on November 17, 2020, the Court referred

the Plaintiff to the Pro Se Project. (Doc. No. 27.) The Court will extend the deadline to

provide Plaintiff the opportunity to talk with a lawyer until March 1, 2021.

       The Court also notes that the docket has now been corrected as to Defendant

Richard Thomas Joles.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Plaintiff’s request for an extension is GRANTED, the deadline for Plaintiff

to amend his Complaint is now March 1, 2021; and

       2.     The Clerk’s Office is directed to send Plaintiff a copy of the Pro Se

Guidebook, as well as a printed copy of the docket in this matter.
     CASE 0:20-cv-01864-WMW-BRT Doc. 29 Filed 01/06/21 Page 2 of 2




Dated: January 6, 2021                s/ Becky R. Thorson
                                      BECKY R. THORSON
                                      United States Magistrate Judge




                                  2
